 

CERTIFICATE OF DESIGNATION

OF

SERIES G PREFERRED STOCK

OF

GREENSHIFT CORPORATION

 

GreenShift Corporation (the “Corporation”), a corporation organized and existing
under and by virtue of the General Corporation Law of the State of Delaware
(“GCL”) and acting under Section 151 of GCL, does hereby submit the following
Certificate of Designation of its Series G Preferred Stock.

 

FIRST: The name of the Company is GreenShift Corporation.

 

SECOND: By unanimous consent of the Board of Directors of the Corporation dated
December 30, 2015, the following resolutions were duly adopted:

 

WHEREAS the Certificate of Incorporation of the Corporation authorizes Preferred
Stock consisting of 5,000,000 shares, par value $0.001 per share, issuable from
time to time in one or more series; and

 

WHEREAS the Board of Directors of the Corporation is authorized, subject to
limitations prescribed by law and by the provisions of Article FIFTH of the
Corporation’s Certificate of Incorporation, as amended, to establish and fix the
number of shares to be included in any series of Preferred Stock and the
designation, rights, preferences, powers, restrictions and limitations of the
shares of such series;

 

WHEREAS it is the desire of the Board of Directors to establish and fix the
number of shares to be included in a new series of Preferred Stock and the
designation, rights, and preferences and limitations of the shares of such new
series;

 

NOW, THEREFORE, BE IT RESOLVED that pursuant to Article FIFTH of the
Corporation’s Certificate of Incorporation, as amended, there is hereby
established a new series of 800,000 shares of convertible Preferred Stock of the
Company (the Series G Preferred Stock”) to have the designation, rights,
preferences, powers, restrictions and limitations set forth in a supplement of
Article FIFTH as follows:

 

1. Stated Value. Each share of Series G Preferred shall have a stated value
equal to $0.001.     2. Voting. The holders of shares of Series G Preferred
Stock shall have the following voting rights: Each share of Series G Preferred
Stock shall entitle the holder thereof, on all matters submitted to a vote of
the stockholders of the Corporation, to that number of votes as shall be equal
to the aggregate number of shares of Common Stock into which such holder’s
shares of Series G Preferred Stock are convertible on the record date for the
stockholder action.     3. Dividends. In the event that the Corporation’s Board
of Directors declares a dividend payable to holders of any class of stock, the
holder of each share of Series G Preferred Stock shall be entitled to receive a
dividend equal in amount and kind to that payable to the holder of the number of
shares of the Corporation’s Common Stock into which that holder’s Series G
Preferred Stock could be converted on the record date for the dividend.     4.
Liquidation. Upon the liquidation, dissolution and winding up of the
Corporation, the holders of the Series G Preferred Stock shall be entitled to
receive in cash out of the net assets of the Corporation, whether from capital
or from earnings available for distribution to its stockholders, before any
amount shall be paid to the holders of common stock or to the holders of any
other class or series of equity stock, an amount equal to eighty percent (80%)
of said net assets multiplied by a fraction, the numerator of which shall be the
number of outstanding shares of Series G Preferred Stock on the record date for
the distribution and the denominator of which shall be the number of authorized
shares of Series G Preferred Stock.

 



 1 

 

 

5. Conversion.       5.1 Conversion Procedure. Subject to and in compliance with
the provisions of this Section 5.5, any shares of Series G Preferred Stock may,
at the option of the holder, be converted into fully paid and nonassessable
shares of Common Stock. The Holder of a share of Series G Preferred Stock may
exercise its conversion right by giving a written conversion notice (the
“Conversion Notice”) (x) by facsimile to the Corporation confirmed by a
telephone call or (y) by overnight delivery service, with a copy by facsimile to
the Corporation’s transfer agent for its Common Stock, as designated by the
Corporation from time to time (the “Transfer Agent”) and to its counsel, as
designated by the Corporation from time to time. If such conversion will result
in the conversion of all of such Holder’s Series G Preferred Stock, the Holder
shall also surrender the certificate for the Series G Preferred Stock to the
Corporation at its principal office (or such other office or agency as the
Corporation may designate by notice in writing to the Holder) at any time during
its usual business hours on the date set forth in the Conversion Notice.      
5.2 Conversion Ratio. The number of shares of Common Stock to which a holder of
Series G Preferred Stock shall be entitled upon a Conversion shall equal the
product obtained by (a) multiplying the number of Fully-Diluted Common Shares by
four (4), then (b) multiplying the result by a fraction, the numerator of which
will be the number of shares of Series G Preferred Stock being converted and the
denominator of which will be the number of authorized shares of Series G
Preferred Stock. The term “Fully-Diluted Common Shares” means the sum of the
outstanding Common Stock plus all shares of Common Stock that would be
outstanding if all outstanding securities that could be converted into Common
Stock without additional consideration were converted on the Conversion Date,
but shall not include Common Stock issuable on conversion of the Series G
Preferred Stock.       5.3 Issuance of Certificates; Time Conversion Effected.  
    5.3.1. Conversion shall be deemed to have been effected, and the “Conversion
Date” shall be deemed to have occurred, on the date on which such Conversion
Notice shall have been received by the Corporation and at the time specified
stated in such Conversion Notice, which must be during the calendar day of such
notice. The rights of the Holder of the Series G Preferred Stock shall cease,
and the person or persons in whose name or names any certificate or certificates
for shares of Common Stock shall be issuable upon such conversion shall be
deemed to have become the holder or holders of record of the shares represented
thereby, on the Conversion Date. Promptly, but in no event more than three (3)
Trading Days, after the Conversion Date and surrender of the Series G Preferred
Stock certificate (if required), the Corporation shall issue and deliver, or the
Corporation shall cause to be issued and delivered, to the Holder, registered in
such name or names as the Holder may direct, a certificate or certificates for
the number of whole shares of Common Stock into which the Series G Preferred
Stock has been converted. In the alternative, if the Corporation’s Transfer
Agent is a participant in the electronic book transfer program, the Transfer
Agent shall credit such aggregate number of shares of Common Stock to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
The Depository Trust Corporation. Issuance of shares of Common Stock issuable
upon conversion that are requested to be registered in a name other than that of
the registered Holder shall be subject to compliance with all applicable federal
and state securities laws.       5.3.2. The Corporation understands that a delay
in the issuance of the shares of Common Stock beyond three (3) Trading Days
after the Conversion Date (unless delivery of the Preferred Stock certificate is
required) could result in economic loss to the Holder of the Series G Preferred
Stock. As compensation to the Holder for such loss, the Corporation agrees to
pay the Holder’s actual losses occasioned by any “buy-in” of Common Stock
necessitated by such late delivery. Furthermore, in addition to any other
remedies that may be available to the Holder, if the Corporation fails for any
reason to effect delivery of such shares of Common Stock within five (5) Trading
Days after the Conversion Date (unless delivery of the Preferred Stock
certificate is required), the Holder will be entitled to revoke the relevant
Conversion Notice by delivering a notice to such effect to the Corporation. Upon
delivery of such notice of revocation, the Corporation and the Holder shall each
be restored to their respective positions immediately prior to delivery of such
Conversion Notice, except that the Holder shall retain the right to receive the
actual cost of any “buy-in.”

 



 2 

 

 

  5.4 Fractional Shares. The Corporation shall not, nor shall it cause the
Transfer Agent to, issue any fraction of a share of Common Stock upon any
conversion. All shares of Common Stock (including fractions thereof) issuable
upon conversion of shares of Series G Preferred Stock by the Holder shall be
aggregated for purposes of determining whether the conversion would result in
the issuance of a fraction of a share of Common Stock. If, after such
aggregation, the issuance would result in the issuance of a fraction of a share
of Common Stock, the Corporation shall round, or cause the Transfer Agent to
round, such fraction of a share of Common Stock up to the nearest whole share.  
    5.5 Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Corporation’s assets or other transaction
which is effected in such a way that holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock is referred to herein as
an “Organic Change.” Prior to the consummation of any Organic Change, the
Corporation will make appropriate provision (in form and substance reasonably
satisfactory to the Holder) to insure that the Holder will thereafter have the
right to acquire and receive in lieu of or in addition to (as the case may be)
the shares of Common Stock otherwise acquirable and receivable upon the
conversion of his Series G Preferred Stock, such shares of stock, securities or
assets as would have been issued or payable in such Organic Change with respect
to or in exchange for the number of shares of Common Stock that would have been
acquirable and receivable had his Series G Preferred Stock been converted into
shares of Common Stock immediately prior to such Organic Change (without taking
into account any limitations or restrictions on the timing of conversions). In
any such case, the Corporation will make appropriate provision (in form and
substance reasonably satisfactory to the Holder) with respect to the Holder’s
rights and interests to insure that the provisions of this Section 5 will
thereafter be applicable unless prior to the consummation thereof, the successor
entity (if other than the Corporation) resulting from consolidation or merger or
the entity purchasing such assets assumes, by written instrument (in form and
substance reasonably satisfactory to the holders of a more than one hundred
percent (100%) of Series G Preferred Stock then outstanding), the obligation to
deliver to each holder of Series G Preferred Stock such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to acquire.       5.6 Vote to Change the Terms of or
Issue Series G Preferred Stock. The affirmative vote at a meeting duly called
for such purpose, or the written consent without a meeting, of the holders of
not less than one hundred percent (100%) of the then outstanding shares of
Series G Preferred Stock shall be required for any change to the Corporation’s
Certificate of Incorporation that would amend, alter, change or repeal any of
the preferences, limitations or relative rights of the Series G Preferred Stock.

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be executed
by its President on December 31, 2015.

 

/s/ Kevin Kreisler   Kevin Kreisler, President  

 



 3 

 

